UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* China Digital Media Corp. (Name of Issuer) Common Stock, $.001 par value (Title of Class of Securities) 169382108 (CUSIP Number) November 8, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 NAME OF REPORTING PERSON Wai Keung Billy TAM I.R.S. IDENTIFICATION NO. OF ABOVE PERSON 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)  (b)  3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Hong Kong NUMBERS OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 8,000,000 6 SHARED VOTING POWER -0- 7 SOLE DISPOSITIVE POWER 8,000,000 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,000,000 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 19.2% 12 TYPE OF REPORTING PERSON (See Instructions) IN SCHEDULE 13G Item 1. (a).Name of Issuer:China Digital Media Corp. (b).Address of Issuer’s Principal Executive Offices: 2505-06, 25/F, Stelux House 698 Prince Edward Road E. Kowloon, Hong Kong Item 2. (a)Name of Person Filing: Wai Keung Billy TAM (b)Address of Principal Business Office or, if None, Residence: 12/F Stag Building, 148-150 Queen’s Road Central, Hong Kong (c)Citizenship: Hong Kong (d)Title of Class of Securities:Common Stock, $.001 par value (e)CUSIP Number:169382108 Item 3. Not Applicable. Item 4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a)Amount beneficially owned:8,000,000 shares of common stock. (b)Percent of class: 19.2% (c)Number of shares as to which such person has: (i)Sole power to vote or to direct the vote: 8,000,000 shares of common stock (ii)Shared power to vote or to direct the vote:0 (iii)Sole power to dispose or to direct the disposition of: 8,000,000 shares of common stock (iv)Shared power to dispose or to direct the disposition of: 0 Item 5. Ownership of Five Percent or Less of a Class Not Applicable. Item 6.Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Not applicable. Item 8.Identification and Classification of Members of the Group Not applicable. Item 9. Notice of Dissolution of Group Not Applicable. Item 10.Certifications By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not being held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not being held in connection with or as a participant in any transaction having that purpose or effect. - 2 - SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. November 29, 2007 (Date) By: /s/ Wai Keung Billy TAM Wai Keung Billy TAM - 3 -
